FILED
                             NOT FOR PUBLICATION                            DEC 30 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-50472

               Plaintiff - Appellee,             D.C. No. 2:07-cr-01410-FMC

   v.
                                                 MEMORANDUM *
 EVERADO ZAVALA-ORTIZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                         for the Central District of California
                   Florence-Marie Cooper, District Judge, Presiding

                            Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Everado Zavala-Ortiz appeals from his jury-trial conviction and 30-month

sentence imposed for possessing contraband in prison, in violation of 18 U.S.C.

§ 1791(a)(2), (b)(3).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DAT/Research
       Pursuant to Anders v. California, 386 U.S. 738 (1967), Zavala-Ortiz’s

counsel has filed a brief stating there are no grounds for relief, along with a motion

to withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       Accordingly, counsel’s motion to withdraw is GRANTED.

       We affirm, but remand to the district court for the limited purpose of

correcting the judgment to reflect that Zavala-Ortiz was convicted by jury trial,

rather than by guilty plea.

       AFFIRMED; REMANDED TO CORRECT THE JUDGMENT.




DAT/Research                               2                                    08-50472